Title: II. Referral of the Draft to Albert Gallatin, 19 November 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            
              Nov. 19. 1802.
            
            Th:J. sends to mr Gallatin the draught of his message to Congress which he prays him to revise both as to substance & form, and to favor him with his amendments or strictures freely adhibited, & with as little delay as he can, because it is proposed to be submitted to each gentleman singly in the first instance, and then to a meeting, which will involve time.
            
          